      Case 4:21-cv-02247 Document 1 Filed on 07/12/21 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

GILBERT SANCHEZ,                   §
     Plaintiff,                    §
                                   §                       CIVIL ACTION NO. 4:21-cv-02247
v.                                 §
                                   §
ENTERPRISE OFFSHORE DRILLING, LLC, §
     Defendant.                    §                       JURY TRIAL DEMANDED

                            PLAINTIFF'S ORIGINAL COMPLAINT

       Plaintiff, Gilbert Sanchez, files this Complaint against Defendant Enterprise Offshore

Drilling, LLC as follows:

       Enterprise Offshore Drilling, LLC owns the Enterprise 263, a jack up barge. Plaintiff was

sent to Enterprise 263 by his employer SmartFab. While on this barge, Plaintiff was located in West

Cameron Block 38 of the OCS. It was later moved to South Timbalier Block 125. In the process of

performing his welding work, Plaintiff fell and injured himself on August 8, 2018. Plaintiff tripped

on a pipe that was welded to, and raised above, the deck. Defendants failed to maintain a safe

workplace, and failed to ensure the Vessel was clear of tripping hazards. There was a lack of

precautionary measures in place. Defendants failed to ensure the pipe on this particular vessel was

installed in a proper and safe position, and also failed to ensure the pipe was adequately marked.

                                           THE PARTIES

1.     Plaintiff is a resident of Texas.

2.     Defendant Enterprise Offshore Drilling, LLC is a foreign LLC that is based in Houston,

Texas. It may be served through its registered agent: Capitol Corp. Services, 206 E. 9th Street, Ste.

1300, Austin, Texas 78701.
       Case 4:21-cv-02247 Document 1 Filed on 07/12/21 in TXSD Page 2 of 3




                                 JURISDICTION AND VENUE

3.      This Court has subject matter jurisdiction over this action pursuant to 14 U.S.C.A. 1332,

43 U.S.C.A. 1301, 43 U.S.C.A. 1332, and 43 U.S.C.A. 1331.

4.      This Court has personal jurisdiction over the Defendant because it conducts systematic

and continuous business activities in and throughout the state of Texas and this District.

5.      Venue is properly laid in this Division and District as at least one of the Defendant

resides in this District.

                                     CLAIMS FOR RELIEF

                                         NEGLIGENCE

6.      Plaintiff repeats and re-alleges the allegations of the preceding paragraphs as though fully

set forth herein.

7.      Defendant owed Plaintiff the duty of reasonable care, and a duty to provide a reasonably

safe place to work. This includes a vessel that was clear of tripping hazards. There was a lack of

precautionary measures in place. Defendant failed to ensure the pipe on this particular vessel was

installed in a proper and safe position, and also failed to ensure the pipe was adequately marked.

Defendant’s breaches of its duties were the producing cause, or the proximate cause, of Plaintiff’s

injuries.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment in his favor against the Defendant as

follows:

        a. Compensatory damages to include those for past and future economic loss; past and

            future mental anguish; past and future pain and suffering; past and future bodily

            impairment and disfigurement; and past and future medical expenses in an amount to




                                            Page 2 of 3
Case 4:21-cv-02247 Document 1 Filed on 07/12/21 in TXSD Page 3 of 3




   be determined by the trier of fact as provided by law and supported by the evidence at

   trial;

b. An award of attorneys’ fees and costs of suit, as provided by law; and

c. Any other such other legal and equitable relief as this Court deems just and proper.

                                 JURY DEMAND

Plaintiff demands a trial by jury.

                                         Respectfully submitted,

                                         THE BUZBEE LAW FIRM
                                         /s/: Anthony G. Buzbee
                                              Anthony G. Buzbee
                                              State Bar No. 24001820
                                              Federal Bar No. 22679
                                              JPMorgan Chase Tower
                                              600 Travis, Suite 7300
                                              Houston, Texas 77002
                                              Tel: (713) 223-5393
                                              Fax: (713) 223-5909
                                              tbuzbee@txattorneys.com

                                         ATTORNEYS FOR PLAINTIFF




                                     Page 3 of 3
